         Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


JAKUB MADEJ
                                                                    CIVIL ACTION NO.
                          PLAINTIFF                                 3 :20-cv-00133-JCH

V.

YALE UNIVERSITY, MARVIN CHUN,
MARK SCHENKER, PETER SALOVEY AND :
JESSIE ROYCE HILL

                         DEFENDANTS
                                                                    MAY 26, 2020

           RESPONSE TO PLAINTIFF'S MOTION FOR EXTENSION OF TIME

        The plaintiff seeks a thirty-day extension of time within which to respond to the

defendants' Motion to Dismiss. Defendants would have no objection to that extension, provided

that in the interim the plaintiff agrees to stop communicating with the individual defendants and

other agents of Yale University, and instead direct his communications by email to defense counsel

only; and provided further that plaintiff cease efforts to engage in discovery until such time as the

Motion to Dismiss has been ruled upon. Defense counsel emailed that proposal to the plaintiff, but

the plaintiff has failed to respond. See Exhibit A.1-

        As has already been detailed in numerous pleadings, the plaintiff continues to send

discovery requests and subpoenas seeking to conduct in-person depositions and in-person

document discovery at the present time, rather than in accordance with the schedule already



1 Since this action was commenced several months ago, defense counsel and plaintiff have been communicating
through emails. The plaintiff sent numerous emails to the individual defendants over the holiday weekend.
However, once defense counsel made the proposal for agreement as to the Motion for Extension, the plaintiff
responded that he was no longer monitoring his emails and could only be reached by telephone. See Exhibit B.
The Court is already aware of the reasons behind defense counsel's reluctance to communicate by telephone with
the plaintiff.
        Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 2 of 9




established by this Court, which contemplates in-person communications no sooner than the month

of August. In the last two weeks the plaintiff's activity in this regard has increased dramatically.

He has sent subpoenas to the individual members of CHAS, and he has compounded this by

sending them emails in which he purports to give them legal advice on the subpoena. The advice

given is not only incorrect, but it is inappropriate for the plaintiff to provide it. Exhibit C is just

one example of the emails he has sent. The notice, which is labelled "IMPORTANT LEGAL

NOTICE", orders compliance by the end of the day, which, of course, is impossible given that

some of the recipients of this notice have not received the subpoena. The notice goes on to threaten

that failure to respond "is a serious violation of the law" and states that the plaintiff may seek

sanctions. None of this is appropriate. The subpoenas themselves are defective in that they are

neither properly executed nor served. Of course, if the plaintiff is simply seeking the documents,

as defense counsel has already told him numerous times, the easiest way to do that is to file a

Request for Production.

        The confusion created by this process is enhanced by the plaintiff's refusal to email copies

of such communications to defense counsel at the same time as they are sent to the individual

defendants. Indeed, because campus mail delivery is much slower during the COVID crisis,

several of the CHAS members have either not received the subpoena at all or they received the

email from plaintiff in which he threatens personal sanctions against them for not responding to

the subpoena prior to their having received the subpoena. It would appear that the only way to stop

this practice is for the Court to simply suspend discovery until the Motion to Dismiss is decided.

       Accordingly, defendants will agree to a thirty-day extension for the filing of plaintiff's

brief, but only if he agrees to the conditions set forth above. Defendants also request that this issue

be addressed at the upcoming conference scheduled for May 28, 2020.



                                                  2
        Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 3 of 9




                                                 THE DEFENDANTS,

                                                 YALE UNIVERSITY, MARVIN CHUN, MARK
                                                 SCHENKER, PETER SALOVEY AND JESSIE
                                                 ROYCE HILL


                                           By:                 /s/
                                                 PATRICK M. NOONAN — CT00189
                                                 COLLEEN NOONAN DAVIS — CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.cotn




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court's electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court's CM/ECF System.


                                                                        /s/
                                                               Patrick M. Noonan




                                                  3
Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 4 of 9




                EXHIBIT A
                Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 5 of 9




From: Pat Noonan
Sent: Tuesday, May 26, 2020 8:52 AM
To: ijakub.madej@yale.edu ' <jakub.madej@yale.edu>
Subject: Your motion for extension of time




Hi Jakub,
         I am willing to consent to your motion for extension of time on the following conditions:
        1. You file no further pleadings until Judge Hall rules on the pending motion to dismiss;
        2. You do not communicate with my clients or any agent until Judge Hall rules on the pending motion to
            dismiss.
        Please let me know by noon if you are willing to accept those conditions. If I do not hear from you I will file my
        objection.
                 Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203-314-4562.


Patrick M. Noonan
Donahue, Durham &Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457-5209 (direct)
(203)314-4562 (cell)
(203)458-9168(office)




                                                            1
Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 6 of 9




                EXHIBIT B
               Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 7 of 9



From: Jakub Madej <jakub.madej@yale.edu>
Sent: Tuesday, May 26, 2020 8:53 AM
To: Pat Noonan <PNoonan@ddnctlaw.com >
Subject: This email is not monitored. Re: Your motion for extension of time

Please call me at (203) 928-8486.




Best,
Jakub

Jakub Madej I Class of 2020, Yale College (in litigation) I P.O. Box 204000, New Haven, CT 06520-4000 I
(203)-928-8486 I jakub.madej@yale.edu

if you need to reach me quickly, call (203)-928-8486. i will pick up or call you back




                                                           1
Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 8 of 9




                EX :L UT C
          Case 3:20-cv-00133-JCH Document 100 Filed 05/26/20 Page 9 of 9




From: Jakub Madej qmadej@lawsheet.com >
Subject: Your compliance with subpoena duces tecum required by today
Date: May 25, 2020 at 7:44:00 AM EDT
To: Jakub Madej <j.madej@lawsheet.com>

IMPORTANT LEGAL NOTICE

Dear Member,

This is a courtesy reminder that your compliance with a subpoena served on you in matter
Madei v Yale Univ et al is required by today, May 25.

The subpoena is directed to you, not to Yale University. Accordingly, the law places a burden
on you, not on Yale. You did not file a timely motion to quash, or to modify. We have not
negotiated any alternative arrangement. Yale University also did neither. As a result, you
have waived all objections. I expect your compliance by the end of today.

Absent compliance, I will move for a court order to (i) compel your compliance, and (ii) for
reasonable sanctions.

Failing to respond to a properly issued subpoena is a serious violation of the law. If you
indeed do not comply, I believe it could only be because Yale secured your noncompliance,
not because you chose to knowingly violate a subpoena issued by a federal court. If this is the
case, I will argue for sanctions only against Yale.

If you claim privilege as to any document, you must prepare a privilege log in accordance
with Local Rule 26(e) to satisfy the requirements of FRCP 45(e)(2). As a courtesy, I attach a
copy of Local Rule 26, and a sample privilege log.

If you wish to contact me, or if you have any questions, my phone number is (203) 928-8486.

Regards,
Jakub Madej

Jakub Madej
65 Dwight St
New Haven, CT 06511
Phone: (203) 928-8486
Phone: (646) 776-0066
Fax: (203) 902-0070
Email: j.madeiPlawsheet.com

This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the intended recipient
of this message or their agent, you must not use, disseminate, copy, or store this message or its attachments.
